DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 11/13/2019.  Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-19 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-19 are to a statutory category. For example, independent claim 1, and similarly independent claims 8 and 14, are directed, in part, to a system, medium and system (i.e., statutory categories including a process, machine, manufacture or composition of matter) for managing and coordinating surgical scheduling involving surgeons, patients, anesthesiologists, medical facilities and/or surgical implant and instrumentation vendors comprising

CLAIM 1:
memory and a hardware processor configured to:

generate a dynamic, digital community calendar accessible by at least registered surgeons and one or more registered implant vendors via one or more computer devices;

provide bi-directional electronic communications between said registered surgeons and said one or more registered implant vendors;

provide said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors;

provide said surgeons with a digital order interface configured to allow surgeons to order implants from said one or more implant vendors, said order including a time, date and location for delivery of said order;

provide said one or more vendors with a digital acceptance interface configured to allow said one or more vendors to accept said order;

provide real-time status of delivery of said order; and

facilitate payment for said order.

CLAIM 8:
generating a dynamic, digital community calendar accessible by at least registered surgeons and one or more registered implant vendors via one or more computer devices;

providing bi-directional electronic communications between said registered surgeons and said one or more registered implant vendors;

providing said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors;

providing said surgeons with a digital order interface configured to allow surgeons to order implants from said one or more vendors, said order including a time, date and location for delivery of said order;

providing said one or more vendors with a digital acceptance interface configured to allow said one or more vendors to accept said order;

providing real-time status of delivery of said order; and

facilitating payment for said order

CLAIM 14:
memory and a hardware processor configured to:

generate a dynamic, digital community calendar accessible by at least registered surgeons and one or more registered implant vendors via one or more computer devices;

facilitate substantially real-time digital communications between said registered surgeons and said one or more registered implant vendors;

provide said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors;

provide said surgeons with a digital order interface configured to allow surgeons to order implants from said one or more implant vendors, said order including a time, date and location for delivery of said order;

provide said one or more vendors with a digital acceptance interface configured to allow said one or more vendors to accept said order;

provide notifications of said order to a subject surgeon and subject implant vendor;

provide real-time status of delivery of said order; and

facilitate payment for said order

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-19 recite and are directed to an abstract idea.  More specifically, independent claims 1, 8 and 14 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claims 8 and 14, recite “facilitate payment for said order” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular MPEP § 2106). Moreover, paragraphs [0033]-[0034] of applicant's published application (US 2021/0082571) recites that the system/method/medium is implemented using a terminal which can be any one of a general purpose computer, as for example a personal computer or a laptop computer, a client computer configured for interaction with a server, a special purpose computer such as a server, or a smart phone, soft phone, tablet computer, personal digital assistant or any other machine adapted for executing programmable instructions in accordance with the description thereof set forth above which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-2, 5-6, 8-9, 12, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 2010/0274591), in view of Sweeney et al. (US 2018/0303577).

CLAIM 1
Wells teaches a computer-implemented system (Wells: abstract) comprising:
memory and a hardware processor (Wells: abstract; ¶¶ [0012]; FIGS. 1-7) configured to:
generate a dynamic, digital community calendar accessible by at least registered surgeons and one or more registered implant vendors via one or more computer devices (Wells: ¶¶ [0011], [0025]-[0026]; FIGS. 1-7);
provide bi-directional electronic communications between said registered surgeons and said one or more registered implant vendors (Wells: ¶¶ [0025]-[0026]; FIGS. 1-7);
provide said surgeons with a digital order interface configured to allow surgeons to order implants from said one or more implant vendors, said order including a time, date and location for delivery of said order (Wells
provide said one or more vendors with a digital acceptance interface configured to allow said one or more vendors to accept said order (Wells: abstract; ¶¶ [0025]-[0031]; FIGS. 1-7);
provide real-time status of delivery of said order (Wells: abstract; ¶¶ [0025]-[0031]; FIGS. 1-7); and

Wells does not appear to explicitly teach the following:
provide said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors; and
facilitate payment for said order.

Sweeney, however, teaches the following:
provide said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors (Sweeney: abstract; ¶¶ [0004]-[0006], [0040], [0064]-[0067]; FIGS. 1-13); and
facilitate payment for said order (Sweeney: abstract; ¶¶ [0067]-[0069]; FIGS. 1-13).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the integrated surgical implant delivery system and method with bi-directional communication, implant inventories and order payment, as taught by Sweeney, with the medical implant tracking and order management, as taught by Wells, with the motivation of improving hospital operations and medical transactions (Sweeney: ¶¶ [0084], [0088]-[0089]).

CLAIM 2
Wells teaches the computer-implemented system of claim 1 wherein said dynamic, digital community calendar is further accessible by surgical patients (Wells: abstract; ¶¶ [0011]; FIGS. 1-7).

CLAIM 5
Wells teaches the computer-implemented system of claim 1 further comprising a substantially real-time communication window (Wells: abstract; ¶¶ [0031]; FIGS. 1-7).

CLAIM 6
Wells does not appear to explicitly teach the computer-implemented system of claim 1 wherein said memory and a hardware processor are further configured to: automatically update calendar entries responsive to said one or more vendors accepting said order.
Sweeney, however, teaches said memory and a hardware processor are further configured to: automatically update calendar entries responsive to said one or more vendors accepting said order (Sweeney: abstract; ¶¶ [0023]-[0025]; FIGS. 1-13).
The motivation to include the teachings of Sweeney with the teachings of Wells is the same as that of claim 1 above and is incorporated herein.

CLAIM 8
Wells teaches a tangible non-transitory machine readable medium storing instructions that, when executed, cause the computing device to perform a method (Wells: abstract), the method comprising:
generating a dynamic, digital community calendar accessible by at least registered surgeons and one or more registered implant vendors via one or more computer devices (Wells
providing bi-directional electronic communications between said registered surgeons and said one or more registered implant vendors (Wells: ¶¶ [0025]-[0026]; FIGS. 1-7);
providing said surgeons with a digital order interface configured to allow surgeons to order implants from said one or more vendors, said order including a time, date and location for delivery of said order (Wells: abstract; ¶¶ [0025]-[0031]; FIGS. 1-7); and
providing said one or more vendors with a digital acceptance interface configured to allow said one or more vendors to accept said order (Wells: abstract; ¶¶ [0025]-[0031]; FIGS. 1-7); and
providing real-time status of delivery of said order (Wells: abstract; ¶¶ [0025]-[0031]; FIGS. 1-7).

Wells does not appear to explicitly teach the following:
providing said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors; and
facilitating payment for said order.

Sweeney, however, teaches the following:
providing said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors (Sweeney: abstract; ¶¶ [0004]-[0006], [0040], [0064]-[0067]; FIGS. 1-13); and
facilitating payment for said order (Sweeney: abstract; ¶¶ [0067]-[0069]; FIGS. 1-13).

The motivation to include the teachings of Sweeney with the teachings of Wells is the same as that of claim 1 above and is incorporated herein.

CLAIMS 9 and 12
Claims 9 and 12 repeat substantially the same limitations as those in claims 2 and 6. As such, claims 9 and 12 are rejected for substantially the same reasons given for claims 2 and 6 and are incorporated herein.

CLAIM 14
Wells teaches a computer-implemented system (Wells: abstract), comprising:
memory and a hardware processor configured to (Wells: abstract; ¶¶ [0012]; FIGS. 1-7):
generate a dynamic, digital community calendar accessible by at least registered surgeons and one or more registered implant vendors via one or more computer devices (Wells: ¶¶ [0011], [0025]-[0026]; FIGS. 1-7);
facilitate substantially real-time digital communications between said registered surgeons and said one or more registered implant vendors (Wells: ¶¶ [0025]-[0026]; FIGS. 1-7);
provide said surgeons with a digital order interface configured to allow surgeons to order implants from said one or more implant vendors, said order including a time, date and location for delivery of said order (Wells: abstract; ¶¶ [0025]-[0031]; FIGS. 1-7);
provide said one or more vendors with a digital acceptance interface configured to allow said one or more vendors to accept said order (Wells: abstract; ¶¶ [0025]-[0031]; FIGS. 1-7);
provide notifications of said order to a subject surgeon and subject implant vendor;
provide real-time status of delivery of said order (Wells: abstract; ¶¶ [0025]-[0031]; FIGS. 1-7).

Wells
provide said surgeons with detailed digital information regarding implant inventories of said one or more registered implant vendors (Sweeney: abstract; ¶¶ [0004]-[0006], [0040], [0064]-[0067]; FIGS. 1-13); and
facilitate payment for said order (Sweeney: abstract; ¶¶ [0067]-[0069]; FIGS. 1-13).

The motivation to include the teachings of Sweeney with the teachings of Wells is the same as that of claim 1 above and is incorporated herein.

CLAIMS 15 and 18
Claims 15 and 18 repeat substantially the same limitations as those in claims 2 and 6. As such, claims 15 and 18 are rejected for substantially the same reasons given for claims 2 and 6 and are incorporated herein.


4.2.	Claims 3-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wells, in view of Sweeney, and further in view of Preiss et al. (US 2012/0173257).

CLAIM 3
Wells and Sweeney do not appear to explicitly teach the computer-implemented system of claim 1 further comprising GPS to track a location of said registered surgeons and/or ordered implants.
Preiss, however, teaches GPS to track a location of said registered surgeons and/or ordered implants (Preiss: abstract; ¶¶ [0021]-[0023]; FIGS. 1-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the gps system for tracking people and/or equipment, as taught by Preiss, with the integrated surgical implant delivery system and method with bi-directional communication, implant inventories and order payment, as taught by Sweeney, with the medical implant tracking and order management, as taught by Wells, with the motivation of facilitating healthcare services (Wells: ¶¶ [0002]-[0014]).

CLAIM 4
Wells and Sweeney do not appear to explicitly teach the computer-implemented system of claim 2 further comprising GPS to track a location of said patients.
Preiss, however, teaches GPS to track a location of said patients (Preiss: abstract; ¶¶ [0021]-[0023]; FIGS. 1-12).
The motivation to include the teachings of Preiss with the teachings of Wells and Sweeney is the same as that of claim 3 above and is incorporated herein.

CLAIMS 10-11 and 16-17
Claims 10-11 and 16-17 repeat substantially the same limitations as those in claims 3-4. As such, claims 10-11 and 16-17 are rejected for substantially the same reasons given for claims 3-4 and are incorporated herein.


4.3.	Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells, in view of Sweeney, and further in view of Stolba (US 2006/0294138).

CLAIM 7
Wells and Sweeney do not appear to explicitly teach the computer-implemented system of claim 1 wherein said memory and a hardware processor are further configured to: permit the entry of ratings between doctors, vendors and sales reps.
Stolba, however, teaches wherein said memory and a hardware processor are further configured to: permit the entry of ratings between doctors, vendors and sales reps (Stolba: abstract; ¶¶ [0024], [0040]; FIGS. 1-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the professional rating system and method, as taught by Stolba, with the integrated surgical implant delivery system and method with bi-directional communication, implant inventories and order payment, as taught by Sweeney, with the medical implant tracking and order management, as taught by Wells, with the motivation of improving professional services (Stolba: ¶¶ [0002]-[0004], [0034]).

CLAIMS 13 and 19
Claims 13 and 19 repeat substantially the same limitations as those in claim 7. As such, claims 13 and 19 are rejected for substantially the same reasons given for claim 7 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Dawson et al. (US 2015/0019252) – Dental Implant Management System and Method
Stickler (US 2013/0253941) – Method for Scheduling Medical Facilities
Mohil (US 2011/0054978) – Method and System for Providing Marketplace Calendaring

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686